Citation Nr: 0015804	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-32 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1990 to January 1991.

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's claim for a rating higher than 20 percent for the 
postoperative residuals of a low back injury he sustained 
during service.  He appealed the RO's decision.

In May 1997, during the pendency of the appeal, the RO 
increased the rating for the low back disability to 60 
percent and deferred consideration of a separate claim for a 
TDIU until after obtaining additional evidence.  A statement 
subsequently was received at the RO in June 1997 indicating 
that the veteran was "satisfied" with the 60 percent rating 
for his low back disability.  Consequently, that claim is no 
longer before the Board of Veterans' Appeals (Board).  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  But the statement also 
indicated that he was continuing to pursue his claim for a 
TDIU, which the RO denied in July 1997.  He appealed that 
decision to the Board.

More recently, in February 1999, the RO granted the veteran's 
claim for a temporary total rating of 100 percent for his low 
back disability, pursuant to the provisions of 38 C.F.R. 
§ 4.30 (1999) ("paragraph 30"), to cover a period of 
convalescence following low back surgery.  In June 1999, the 
RO determined that he was not entitled to the temporary total 
rating beyond April 1, 1999.  The RO also continued the 60 
percent rating for the low back disability and determined 
that he was not entitled to special monthly compensation 
(SMC) based on being housebound.  However, the RO granted 
service connection for an iliac crest graft on his left 
side-secondary to the low back disability-and assigned a 
noncompensable rating, effective from January 18, 1999.  He 
submitted a notice of disagreement (NOD) later in June 1999 
contesting the RO's decision not to extend his temporary 
total rating beyond April 1, 1999.  He also continued to 
appeal for a TDIU.  In December 1999, the RO mailed him a 
statement of the case (SOC) concerning the April 1, 1999, 
termination date for the temporary total rating, but he has 
not perfected an appeal on this issue during the months since 
by timely submitting a substantive appeal.  See 38 C.F.R. 
§ 20.200.  Therefore, the only claim currently before the 
Board is for a TDIU.


REMAND

The veteran alleges that he is permanently and totally 
unemployable because of the severity of his low back 
disability.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the United States Court of Appeals for Veterans 
Claims (Court) defined "substantially gainful employment" 
as an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the veteran actually works and 
without regard to the veteran's earned annual income...."  
Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, 
his employment history, and his vocational attainment.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

Records show that the veteran has undergone surgery on his 
low back on three separate occasions since being medically 
discharged from the military in January 1991.  He initially 
underwent surgery in December 1992 that involved a lumbar 
laminectomy with disk excision (diskectomy) and nerve root 
decompression at L5-S1 on the right side.  He again underwent 
surgery in April 1996 that involved an endoscopic laser 
diskectomy at L5-S1, and he most recently underwent surgery 
in January 1999 that involved an L4-S1 instrumented fusion 
with pedicle screws and a decompressive laminectomy at L4-S1 
and bilateral lateral fusion with harvest of iliac graft.

A VA physician examined the veteran in March 1999 to assess 
the severity of the low back disability, and to determine 
whether he had benefited from the surgeries, and whether he 
was unemployable as a result.  However, the VA examiner could 
not conduct any range of motion studies (in any direction) 
because the veteran was still wearing a back brace from his 
recent surgery.  That, in turn, prevented the VA examiner 
from further quantifying the extent of additional functional 
impairment, including additional loss of motion, due to such 
factors as weakness (weakened movement), incoordination, 
excess fatigability, etc.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-207 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The VA 
examiner also did not have an opportunity to review all of 
the pertinent medical records in the claims folder; the only 
records available for consideration were those provided by 
the veteran himself.  Because of the VA examiner's inability 
to complete all of the necessary testing and evaluation of 
the veteran, and particularly the range of motion studies, 
the RO scheduled the veteran for another examination in 
October 1999, but he failed to report for it.  

The information that might have been obtained from the 
examination scheduled in October 1999 would have greatly 
assisted the Board in determining whether the veteran was 
entitled to a TDIU-particularly since it is unclear from the 
other medical evidence of record, including the various 
statements and records from his private treating physicians, 
whether he is permanently unemployable because of the low 
back disability or only temporarily unemployable until it 
improves.  Although his private treating physicians have 
indicated that he is not currently working, and has not 
worked since October 1996, they have not stated that this 
will continue forever.  Rather, even these physicians have 
acknowledged the possibility that, with more treatment, the 
veteran eventually may return to work.  Thus, he should be 
given another opportunity to report for an evaluation of his 
low back, to better assess this possibility or to more 
definitively rule it out.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran is hereby reminded that VA's duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a one-way street, and he is obligated to comply with VA's 
efforts to have him examined where, as here, such examination 
is important to his appeal.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991); 38 C.F.R. § 3.655 (1999) (a claim for 
an increase shall be denied when, without good cause, the 
veteran fails to report for an examination that is required 
to establish entitlement to the benefit sought).

It also appears that the veteran continues to receive 
treatment for his low back disability.  Therefore, the 
records of any ongoing treatment should be obtained as they, 
too, might provide pertinent evidence concerning the overall 
severity of his disability and, more specific to this appeal, 
whether it renders him unemployable.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Bell v. Derwinski, 
2 Vet. App. 611 (1992); Gregory v. Brown, 8 Vet. App. 563 
(1996).

Accordingly, the claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
complete names, addresses and dates) of 
all sources of treatment he has received 
since 1999 for his low back disability.  
This is not meant to include records that 
are already on file.  After obtaining the 
necessary release forms, the RO should 
contact the sources identified and obtain 
copies of the records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159.  All evidence obtained should be 
associated with the other evidence of 
record.

2.  The RO should schedule the veteran 
for orthopedic and neurologic evaluations 
to determine the present severity of his 
low back disability and iliac crest graft 
site, but particularly insofar as whether 
he is rendered permanently unemployable 
thereby.  It is imperative that the 
physicians designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
remand.  The reports of the examinations 
should reflect consideration of his 
pertinent medical history and complaints.  
All clinical findings and tests should be 
performed necessary to applying the 
pertinent rating criteria-including 
range of motion studies and any 
additional functional impairment that he 
may have as a result of pain or painful 
motion, weakness, excess fatigability, 
incoordination, etc.  See DeLuca, supra.  
Such functional losses should be equated 
to additional loss of motion beyond that 
demonstrated clinically.  The examiners 
must set forth the rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3.  The RO should review the reports of 
the evaluations to ensure they are in 
compliance with this remand.  
If deficient in any manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for a TDIU.  The RO's 
discussion of the claim must take into 
account all pertinent evidence of record, 
including that obtained as a result of 
the above development, and all applicable 
laws, regulations, and case law.

5.  If the benefit sought by the veteran 
is not granted, the RO should provide him 
and his representative a supplemental 
statement of the case (SSOC), including, 
if necessary, citation to 38 C.F.R. 
§ 3.655 concerning the failure to report 
for a medical evaluation.  They should be 
given an opportunity to submit additional 
evidence and/or argument in response to 
the SSOC prior to returning the case to 
the Board for further appellate 
consideration, if in order.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran does not have to 
take any action until otherwise notified, but he may furnish 
additional evidence and/or argument while his case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


